Name: Commission Regulation (EC) NoÃ 1089/2007 of 20 September 2007 on the issuing of import licences for applications lodged during the first seven days of September 2007 under the tariff quota opened by Regulation (EC) NoÃ 812/2007 for pigmeat
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  America;  international trade
 Date Published: nan

 21.9.2007 EN Official Journal of the European Union L 246/9 COMMISSION REGULATION (EC) No 1089/2007 of 20 September 2007 on the issuing of import licences for applications lodged during the first seven days of September 2007 under the tariff quota opened by Regulation (EC) No 812/2007 for pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), Having regard to Commission Regulation (EC) No 812/2007 of 11 July 2007 opening and providing for the administration of a tariff quota for pigmeat allocated to the United States of America (2), in particular Article 5(5) thereof, Whereas: (1) Regulation (EC) No 812/2007 opened tariff quotas for imports of pigmeat products. (2) The applications for import licences lodged during the first seven days of September 2007 for the subperiod 1 October to 31 December 2007 do not cover the total quantity available. The quantities for which applications have not been lodged should therefore be determined and these should be added to the quantity fixed for the following quota subperiod, HAS ADOPTED THIS REGULATION: Article 1 The quantities for which import licence applications covered by the quota with serial number 09.4170 have not been lodged under Regulation (EC) No 812/2007, to be added to the subperiod 1 January to 31 March 2008, are 1 516 625 kg. Article 2 This Regulation shall enter into force on 21 September 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 September 2007. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 282, 1.11.1975, p. 1. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 182, 12.7.2007, p. 7.